DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 10/07/2021, concerning Application No. 16/576,476. The amendments to the specification, the abstract, the drawings, and the claims filed on 10/07/2021 are acknowledged. Presently, Claims 1-20 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-071146, filed on 03/31/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings were received on 10/07/2021. These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In the currently amended Claim 1, line 21, the limitation “a region of the proximal end side of the erecting base” should be changed to “a region of a proximal end side of the erecting base”, because Claim 1 only recites the limitation “a proximal end side of the ultrasonic transducer” (emphasis added) in lines 3-4 and does not recite “a proximal end side of the erecting base” before recited as “the proximal end side of the erecting base” in line 21 of Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0073860 A1, with publication date 03/17/2016, cited in the Applicant’s IDS filed 04/03/2020, hereinafter Morimoto) in view of Onishi (WO 2015/107801 A1, cited in the Applicant’s IDS filed 01/16/2020, a copy of which was provided by the Applicant on 01/16/2020, an English machine-generated translation of which was provided by the Examiner on 07/07/2021 and herein used for citation, hereinafter Onishi), and further in view of Hosogoe (US 2016/0206180 A1, previously cited by the Examiner on 07/07/2021, hereinafter Hosogoe).
The applied reference Morimoto has a common assignee with the instant application. However, based upon the earlier public availability date of the applied reference, it constitutes prior art under 35 U.S.C. 102(a)(1) because the public availability date of the applied reference is outside of the one-year grace period.

Regarding Claim 1, Morimoto discloses (Figs. 1-5) an ultrasonic endoscope (ultrasonic endoscope 1) (see, e.g., Fig. 1 and Para. [0056-0061]) comprising: 
an ultrasonic transducer (ultrasonic transducer 50) that has an ultrasonic vibrator (see, e.g., Para. [0063], lines 1-6, “At the extended part 42, a convex ultrasonic transducer 50 is arranged in which a large number of ultrasonic vibrators that transmit and receive ultrasonic waves are set in array along an arcuate ultrasonic transmitting and receiving plane. This enables the ultrasonic transducer 50 to obtain an ultrasonic image”); 
a distal end portion body (base part 40 within distal end part 34) that is disposed continuously with a proximal end side of the ultrasonic transducer (50) (see, e.g., Para. [0062], lines 2-5, “The distal end part 34 as illustrated in the figure includes a base part 40 arranged on a proximal end side and an extended part 42 extending from the base part 40 to a distal end side” and Fig. 2, where the extended part 42 is shown to include the ultrasonic transducer 50, and where the base part 40 is shown to be disposed proximally to the ultrasonic transducer 50); 
an erecting base housing portion (concave treatment instrument erection space 62) that is disposed in the distal end portion body (40) (see, e.g., Fig. 2, where the concave treatment instrument erection space 62 is shown to be disposed within the base part 40) and that has an opening (treatment instrument lead-out port 58, opening 64) (see, e.g., Para. [0068], lines 1-6, “The treatment instrument lead-out port 58 has a concave treatment instrument erection space 62 which is recessed than a vicinity of that space 62, and an opening 64 of the treatment instrument insertion channel is arranged on a proximal end side of the treatment instrument erection space 62”) whose opening direction is one side in a first direction that is perpendicular to an axial direction of the distal end portion body (40) or whose opening direction is a direction that has a component toward one side in the first direction and a component toward a distal end side in the axial direction of the distal end portion body (40) (see, e.g., Figs. 2-4, where the opening 64 is shown to have an opening direction with a first component toward the up-direction when viewing the figure (i.e., the up-direction is one side of the first direction, where the first direction is perpendicular to the axial direction in the up and down orientation) and with a second component toward the distal end side in the axial/longitudinal direction of the base part 40); 
a treatment tool lead-out port (treatment instrument lead-out port 58, opening 64) that communicates with an inside of the erecting base housing portion (62) (see, e.g., Para. [0068], lines 1-6, “The treatment instrument lead-out port 58 has a concave treatment instrument erection space 62 which is recessed than a vicinity of that space 62, and an opening 64 of the treatment instrument insertion channel is arranged on a proximal end side of the treatment instrument erection space 62”) and from which a treatment tool is led out (see, e.g., Para. [0069], lines 1-7, “The opening 64 is linked to the treatment instrument introduction port 24 of the operation part 12 through the treatment instrument insertion channel (treatment instrument insertion path) passing through the inside of the insertion part 10, and the treatment instrument inserted from the treatment instrument introduction port 24 is led out to the treatment instrument erection space 62 from the opening 64”); and
an erecting base (treatment instrument erection stand 60) that is disposed in the inside of the erecting base housing portion (62) (see, e.g., Para. [0070], lines 1-4, “a treatment instrument erection stand 60 (hereinafter simply called an erection stand 60) is arranged in a distal end side of the opening 64 in the treatment instrument erection space 62”) and that changes a lead out direction of the 58, 64) (see, e.g., Para. [0072], lines 1-9, “The erection stand 60 is linked to the erection operation lever 18 of the operation part 12 via an operation wire passing through the inside of the insertion part 10, and moves to a direction where the erection stand 60 stands up or falls down by operation of the erection operation lever 18. Thereby, a standing angle of the erection stand 60 is changed. This changes a lead-out direction (lead-out angle) of the treatment instrument led out from the distal end part 34 (treatment instrument lead-out port 58)”),
wherein the erecting base (60) is operatively connected to a rotation shaft that rotates the erecting base (60) (see, e.g., Para. [0072], lines 1-9, “The erection stand 60 is linked to the erection operation lever 18 of the operation part 12 via an operation wire passing through the inside of the insertion part 10, and moves to a direction where the erection stand 60 stands up or falls down by operation of the erection operation lever 18. Thereby, a standing angle of the erection stand 60 is changed. This changes a lead-out direction (lead-out angle) of the treatment instrument led out from the distal end part 34 (treatment instrument lead-out port 58)”).
Morimoto does not disclose [1] wherein the ultrasonic endoscope comprises a cleaning communication hole that is formed in a wall surface on a side opposite to a side where the opening of the erecting base housing portion is disposed and that communicates with an outside, and [2] wherein in a case where the cleaning communication hole is viewed from the outside to the first direction, a region of the proximal end side of the erecting base, including where the erecting base is operatively connected to the rotation shaft, is disposed at a position overlapping with the cleaning communication hole.
However, in the same field of endeavor of medical endoscopes, Onishi discloses (Figs. 1-4 and 10) an endoscope (endoscope 1) (see, e.g., Para. [0011-0019]) comprising: 
see, e.g., Para. [0011], lines 4-5, “the endoscope 1 further has an ultrasonic probe in the subject. It may be in the form of capturing an ultrasonic tomographic image of a subject by scanning an ultrasonic beam”); 
a distal end portion body (tip portion 11) (see, e.g., Para. [0013] and Figs. 1-2, where the tip portion 11 is shown to be provided at the distal end of the insertion portion 10); 
an erecting base housing portion (recess 23) that is disposed in the distal end portion body (11) (see, e.g., Figs. 2-3, where the recess 23 is shown to be within the tip portion 11) and that has an opening whose opening direction is one side in a first direction that is perpendicular to an axial direction of the distal end portion body (11) or whose opening direction is a direction that has a component toward one side in the first direction and a component toward a distal end side in the axial direction of the distal end portion body (11) (see, e.g., Para. [0029], lines 2-4, “when the treatment tool raising table 20 is in an inverted state and the entire treatment tool raising table 20 is contained in the recess 23, the guide surface 20c faces the opening direction of the recess 23” and Fig. 3, where the opening direction of the recess 23 is shown to be the top open portion of the recess 23 facing the up direction (i.e., in the first direction that is perpendicular to the axial direction) when viewing the figure); 
a treatment tool lead-out port (first opening 17) that communicates with an inside of the erecting base housing portion (23) (see, e.g., Figs. 2-3, Para. [0022], lines 3-4, “In the recess 23, a first opening 17… [is] arranged” and Para. [0024], lines 1-2, “the first opening 17 is an opening provided in the tip portion 11 and communicates with the treatment tool insertion passage 18”) and from which a treatment tool (treatment tool 50) is led out (see, e.g., Figs. 1-2 and Para. [0016], lines 3-4, “the endoscope 1 can project the treatment tool inserted into the treatment tool insertion passage 18 from the conduit mouthpiece 34 from the first opening 17”); 
an erecting base (treatment tool raising table 20) that is disposed in the inside of the erecting base housing portion (23) (see, e.g., Figs. 2-3 and Para. [0022], lines 3-4, “In the recess 23… a treatment tool raising table 20… [is] arranged”) and that changes a lead out direction of the treatment tool (50) led out from the treatment tool lead-out port (17) (see, e.g., Fig. 2 and Para. [0031], lines 1-2, “Since the treatment tool protruding forward from the first opening 17 is curved along the guide surface 20c, the protruding direction of the treatment tool 50 changes according to the rotation angle of the treatment tool raising table 20”); and 
a cleaning communication hole (second opening 24) that is formed in a wall surface on a side opposite to a side where the opening of the erecting base housing portion (23) is disposed and that communicates with an outside (see, e.g., Figs. 3-4 and 10, and Para. [0032], lines 1-2, “As shown in FIGS. 3 and 4, the second opening 24 is a hole in the tip portion 11 that penetrates from the outer surface of the tip portion 11 to the inner wall surface of the recess 23”, and Para. [0034], lines 1-3, “the second opening 24 is a hole portion that linearly penetrates the tip portion 11, and is a surface in the recess 23 that faces in the direction opposite to the guide surface 20c of the treatment tool raising table 20. It is open at a position facing the bottom surface 20d. In other words, the second opening 24 of this embodiment is open at the bottom 23c of the recess 23”, and Abstract, “This washing tool is for introducing a fluid into an endoscope… The washing tool includes the following: an engaging part that engages with the second opening in which a fluid supply opening is formed”),
wherein the erecting base (20) is operatively connected to a rotation shaft (support shaft 21) that rotates the erecting base (20) (see, e.g., Fig. 3 and Para. [0026], lines 1-3, “A treatment tool raising table 20 is arranged in the recess 23. The treatment tool raising table 20 is a member in which the base end 20a is rotatably supported with respect to the tip end portion 11. In the present embodiment, as an example, the treatment tool raising table 20 is rotatably arranged around the support shaft 21” and Para. [0031], lines 1-2, “Since the treatment tool protruding forward from the first opening 17 is curved along the guide surface 20c, the protruding direction of the treatment tool 50 changes according to the rotation angle of the treatment tool raising table 20”), 
24) is viewed from the outside to the first direction, a region of the proximal end side of the erecting base (20) is disposed at a position overlapping with the cleaning communication hole (24) (see, e.g., Figs. 3-4 and 10, and Para. [0032], lines 1-2, “As shown in FIGS. 3 and 4, the second opening 24 is a hole in the tip portion 11 that penetrates from the outer surface of the tip portion 11 to the inner wall surface of the recess 23”, and Para. [0034], lines 1-3, “the second opening 24 is a hole portion that linearly penetrates the tip portion 11, and is a surface in the recess 23 that faces in the direction opposite to the guide surface 20c of the treatment tool raising table 20. It is open at a position facing the bottom surface 20d. In other words, the second opening 24 of this embodiment is open at the bottom 23c of the recess 23”, and Abstract, “This washing tool is for introducing a fluid into an endoscope… The washing tool includes the following: an engaging part that engages with the second opening in which a fluid supply opening is formed”, where the claimed first direction that is perpendicular to the axial direction corresponds to the up/down/vertical direction when viewing Fig. 3, and where the disclosed second opening 24 is described as being open at a position facing the bottom surface 20d of the treatment tool raising table 20, therefore a region of the proximal end side of the erecting base is disposed at a position overlapping with the cleaning communication hole).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic endoscope of Morimoto by including that the endoscope comprises a cleaning communication hole that is formed in a wall surface on a side opposite to a side where the opening of the erecting base housing portion is disposed and that communicates with an outside, and that in a case where the cleaning communication hole is viewed from the outside to the first direction, a region of the proximal end side of the erecting base is disposed at a position overlapping with the cleaning communication hole, as disclosed by Onishi. One of ordinary skill in the art see, e.g., Abstract, Para. [0001], and Para. [0006-0007]). 
Morimoto modified by Onishi still does not disclose wherein the region of the proximal end side of the erecting base that is disposed at the position overlapping with the cleaning communication hole specifically includes where the erecting base is operatively connected to the rotation shaft.
However, in the same field of endeavor of ultrasonic endoscopes, Hosogoe discloses (Figs. 1-9) an ultrasonic endoscope (ultrasonic endoscope 10) (see, e.g., Para. [0034-0043]), wherein a region of the proximal end side of the erecting base (raising base 45), including where the erecting base (45) is operatively connected to the rotation shaft (rotational shaft 49), is disposed at a position overlapping with the communication hole (cover accommodation recess 31, connecting portion accommodation recess 32) (see, e.g., Figs. 5 and 9, where the disclosed rotational shaft 49 is shown to be positioned at the proximal end side of the disclosed raising base 45, and where the region of the disclosed erecting base 45 that includes where the disclosed rotational shaft 49 is connected to the raising base 45 is shown to be disposed at a position overlapping with the opening to the disclosed cover accommodation recess 31 and connecting portion accommodation recess 32 (i.e., the rotational shaft 49 connected to the raising base 45 is disposed at a position where it can be seen when looking through the cover accommodation recess 31 and connecting portion accommodation recess 32); also see, e.g., Para. [0043-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi by including that the region of the proximal end side of the erecting base that is disposed at the position overlapping with the cleaning communication hole specifically includes where the erecting base is operatively connected to the rotation shaft, as disclosed by Hosogoe. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of bodily fluids see, e.g., Abstract, Para. [0062], and Para. [0064]).

Regarding Claim 18, Morimoto modified by Onishi and Hosogoe discloses the ultrasonic endoscope of Claim 1. Morimoto further discloses (Figs. 1-5) wherein the distal end portion body (base part 40 within distal end part 34) comprises a hood (hood 100) that is removably attached to the distal end portion body (40) (see, e.g., Para. [0074], lines 1-3, “a hood for an ultrasonic endoscope to be detachably attached to the distal end part 34 of the endoscope 1” and Figs. 3-4, where the hood 100 is shown to be removably attached to the base part 40 of the distal end part 34, and where the hood 100 is shown to cover the bottom surface of the distal end part 34 while leaving the treatment instrument lead-out port 58/opening 64 uncovered, although is it not disclosed that the hood 100 suppresses any type of contamination of the erecting base housing portion while the endoscope is in use).
Morimoto does not disclose a cover that is removably attached to a cleaning communication hole.
However, in the same field of endeavor of medical endoscopes, Onishi discloses (Figs. 1-4 and 10) wherein the distal end portion body (tip portion 11) comprises a cleaning communication hole (second opening 24) (see, e.g., Figs. 3-4 and 10, and Para. [0032], lines 1-2, “As shown in FIGS. 3 and 4, the second opening 24 is a hole in the tip portion 11 that penetrates from the outer surface of the tip portion 11 to the inner wall surface of the recess 23”, and Para. [0034], lines 1-3, “the second opening 24 is a hole portion that linearly penetrates the tip portion 11, and is a surface in the recess 23 that faces in the direction opposite to the guide surface 20c of the treatment tool raising table 20. It is open at a position facing the bottom surface 20d. In other words, the second opening 24 of this embodiment is open at the bottom 23c of the recess 23”, and Abstract, “This washing tool is for introducing a fluid into an endoscope… The washing tool includes the following: an engaging part that engages with the second opening in which a fluid supply opening is formed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi by including that the distal end portion body comprises a cleaning communication hole, as disclosed by Onishi. One of ordinary skill in the art would have been motivated to make this modification in order to achieve desired cleaning within the endoscope, as recognized by Onishi (see, e.g., Abstract, Para. [0001], and Para. [0006-0007]). 
Morimoto modified by Onishi still does not disclose specifically a cover that is removably attached to the cleaning communication hole.
However, in the same field of endeavor of ultrasonic endoscopes, Hosogoe discloses (Figs. 1-9) an ultrasonic endoscope (ultrasonic endoscope 10) (see, e.g., Para. [0034-0043]), wherein a distal end portion body (distal-end rigid portion 19) comprises a cover (metal cover 62, exterior cover 66) that is removably attached to a communication hole (cover accommodation recess 31, connecting portion accommodation recess 32) (see, e.g., Para. [0053], lines 1-5, “a metal cover (cover) 62 is removably-fitted into the cover accommodation recess 31 of the link member accommodation recess 30 from the outside of the distal-end rigid portion 19 in a manner to cover the front end 38a of the control wire 38 and the link member 48”, and Para. [0062], lines 1-26, “the link member accommodation recess 30 (the cover accommodation recess 31) of the ultrasonic endoscope 10 is closed in a watertight manner by the metal cover 62 (and the exterior cover 66)… when the ultrasonic endoscope 10 is cleaned, it is not required to wash and clean the control wire 38 (the front end 38a thereof), the connecting portion 55 and the inner surfaces of the cover accommodation recess 31, the connecting portion accommodation recess 32 and the clearance groove 33 after the metal cover 62 and the exterior cover 66 are removed from the cover accommodation recess 31”, and Para. [0064], lines 13-16, “the fitting of the metal cover 62 (and the exterior cover 66) into the cover accommodation recess 31 reduces the possibility of bodily fluids entering the side of the cover accommodation recess 31”, and Figs 7-9, where the metal cover 62 and exterior cover 66 are shown to be removable covers disposed on the outer surface of the distal end portion 19 that cover the recesses/holes which reach from the outside to the raising base 45 within the distal end portion 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi and Hosogoe by including a cover that is removably attached to the communication hole, as disclosed by Hosogoe. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of bodily fluids entering the interior of the distal end portion of the ultrasonic endoscope through the communication hole, as recognized by Hosogoe (see, e.g., Abstract, Para. [0062], and Para. [0064]). 

Regarding Claim 19, Morimoto modified by Onishi and Hosogoe discloses the ultrasonic endoscope of Claim 1. Morimoto further discloses (Figs. 1-5) wherein an expression H1 ≤ H2 holds, where, in the first direction of the distal end portion body (base part 40 within distal end part 34) (see, e.g., Modified Fig. 4 below, where the up direction of the distal end part 34 when viewing the figure corresponds to the claimed first direction of the distal end portion body that is perpendicular to the axial/longitudinal direction), H1 is a shortest distance from the bottom surface of the distal end portion body (34, 40) to the opening (treatment instrument lead-out port 58, opening 64) (see, e.g., Modified Fig. 4 below, where H1 is shown to be the shortest distance from the bottom surface of the distal end part 34 to the treatment instrument lead-out port 58/opening 64), and H2 is a longest distance from the bottom surface of the distal end portion body (34, 40) to an outer peripheral surface of the ultrasonic transducer (ultrasonic transducer 50) (see, e.g., Modified Fig. 4 below, where H2 is shown to be the longest distance from the bottom surface of the distal end part 34 to the outer surface of the ultrasonic transducer 50, and where H1 is shown to be shorter in length than H2, therefore the expression H1 ≤ H2 holds).
Morimoto does not disclose the cleaning communication hole.
However, in the same field of endeavor of medical endoscopes, Onishi discloses (Figs. 1-4 and 10) the endoscope (endoscope 1) (see, e.g., Para. [0011-0019]) comprising the cleaning communication hole (second opening 24) on the bottom surface of the distal end portion body (tip portion 11) (see, e.g., Figs. 3-4 and 10, and Para. [0032], lines 1-2, “As shown in FIGS. 3 and 4, the second opening 24 is a hole in the tip portion 11 that penetrates from the outer surface of the tip portion 11 to the inner wall surface of the recess 23”, and Para. [0034], lines 1-3, “the second opening 24 is a hole portion that linearly penetrates the tip portion 11, and is a surface in the recess 23 that faces in the direction opposite to the guide surface 20c of the treatment tool raising table 20. It is open at a position facing the bottom surface 20d. In other words, the second opening 24 of this embodiment is open at the bottom 23c of the recess 23”, and Abstract, “This washing tool is for introducing a fluid into an endoscope… The washing tool includes the following: an engaging part that engages with the second opening in which a fluid supply opening is formed”). In the case where the cleaning communication hole on the bottom surface of the distal end portion body of Onishi (second opening 24 on tip portion 11 in Figs. 3-4 and 10 of Onishi) is provided in the ultrasonic endoscope of Morimoto on the bottom surface of the distal end portion body (bottom surface of distal end part 34 in Modified Fig. 4 of Morimoto below), then the expression H1 ≤ H2 still holds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi and Hosogoe by including that the endoscope comprises the cleaning communication hole on the bottom surface of the distal end portion body, as disclosed by Onishi. One of ordinary skill in the art see, e.g., Abstract, Para. [0001], and Para. [0006-0007]). 


    PNG
    media_image1.png
    658
    721
    media_image1.png
    Greyscale

Modified Fig. 4 of Morimoto

Regarding Claim 20, Morimoto modified by Onishi and Hosogoe discloses the ultrasonic endoscope of Claim 1. Morimoto further discloses (Figs. 1-5) wherein the ultrasonic transducer (ultrasonic transducer 50) has an ultrasound transmitting/receiving surface that is formed in a curved shape in the axial direction of the distal end portion body (base part 40 within distal end part 34) (see, e.g., Para. [0063], lines 1-5, “At the extended part 42, a convex ultrasonic transducer 50 is arranged in which a large number of ultrasonic vibrators that transmit and receive ultrasonic waves are set in array along an arcuate ultrasonic transmitting and receiving plane” and Figs. 2-4, where the transmitting and receiving surface/plane of the ultrasonic transducer 50 is shown to be formed in a curved shape in the axial/longitudinal direction of the base part 40 and the extended part 42).

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0073860 A1, with publication date 03/17/2016, cited in the Applicant’s IDS filed 04/03/2020, hereinafter Morimoto) in view of Onishi (WO 2015/107801 A1, cited in the Applicant’s IDS filed 01/16/2020, a copy of which was provided by the Applicant on 01/16/2020, an English machine-generated translation of which was provided by the Examiner on 07/07/2021 and herein used for citation, hereinafter Onishi) and Hosogoe (US 2016/0206180 A1, previously cited by the Examiner on 07/07/2021, hereinafter Hosogoe), as applied to Claim 1 above, and further in view of Kohno (US 2007/0249940 A1, cited in the Applicant’s IDS filed 01/16/2020, hereinafter Kohno).

Regarding Claim 2, Morimoto modified by Onishi and Hosogoe discloses the ultrasonic endoscope of Claim 1. Morimoto further discloses (Figs. 1-5) the ultrasonic endoscope (ultrasonic endoscope 1) comprising: an observation window (observation window 44) that is disposed in the distal end portion body (base part 40 within distal end part 34) (see, e.g., Para. [0064], lines 1-8, “The base part 40 has an outer circumference surface 36 along a cylinder surface whose center is the axis of the insertion part 10, and on a distal end side of the outer circumference surface 36, a left oblique surface 41L and a right oblique surface 41R which face the distal end side and in an oblique upward direction are provided. On the left oblique surface 41L, an observation window 44… [is] provided”) and through which a subject is observed (see, e.g., Para. [0065], lines 1-9, “Inside the base part 40 situated on a proximal end side of the observation window 44, an imaging device made by integrally assembling an imaging optics system and a solid imaging element is arranged. This allows light from an observation region in an observation field (field range) of the imaging device to be taken in from the observation window 44, lets the imaging optics system to form a light image of the observation region, and lets the solid imaging element to convert the light image into an electric signal”).
Morimoto modified by Onishi and Hosogoe does not disclose wherein a position of the observation window in the axial direction of the distal end portion body is located on a proximal end side relative to the erecting base housing portion.
However, in the same field of endeavor of ultrasonic endoscopes, Kohno discloses (Figs. 1-3) an ultrasonic endoscope (see, e.g., Abstract, Para [0009-0013], and Para. [0018-0020]) comprising: 
an observation window (viewing device 4) that is disposed in the distal end portion body (insertion portion 1) and through which a subject is observed (see, e.g., Figs. 1-3 and Para. [0020], lines 6-10, “The viewing device 4 is arranged nearly intermediate in the slant surface 5, and made up by an objective optical system and solid-state imaging section provided at a focal point of the objective optical system”), 
wherein a position of the observation window (4) in the axial direction of the distal end portion body (1) is located on a proximal end side relative to the erecting base housing portion (treatment equipment guide member 20, receiving space 21, treatment equipment lead-out hole 10) (see, e.g., Para. [0022], lines 1-4, “In the slant surface 5 arranged with the illuminating device 3 and the viewing device 4, a treatment equipment lead-out hole 10 is opened, for the viewing device 4, in a position closer to the tip axially of the distal hard portion 1b”, and Para. [0025], lines 3-6, “The treatment equipment guide member 20 is arranged between the arrangement region of the viewing device 4 and the arrangement region of the ultrasonic transducer 2”, and Figs. 1-3, where the viewing device 4 is shown to be positioned proximally (i.e., positioned to the left when viewing the figures) of the treatment equipment guide member 20 and the housing/receiving space 21 comprising the member 20).
see, e.g., Abstract, Para. [0010], Para. [0020], and Para. [0029]). 

Regarding Claim 3, Morimoto modified by Onishi, Hosogoe, and Kohno discloses the ultrasonic endoscope of Claim 2. Morimoto further discloses (Figs. 1-5) wherein a position of the observation window (observation window 44) in the first direction is located on a side opposite to the bottom surface of the distal end portion body (base part 40 within distal end part 34) when a position of the opening (treatment instrument lead-out port 58, opening 64) is defined as a reference position (see, e.g., Figs. 2-4, where the observation window 44 and the treatment instrument lead-out port 58/opening 64 are shown to be positioned on the top surface (i.e., in the first/up direction when viewing the figures), which is on the opposite side when compared to the bottom surface (i.e., in the down direction when viewing the figures) of the distal end part 34).
Morimoto does not disclose the cleaning communication hole.
However, in the same field of endeavor of medical endoscopes, Onishi discloses (Figs. 1-4 and 10) the endoscope (endoscope 1) (see, e.g., Para. [0011-0019]) comprising the cleaning communication hole (second opening 24) on the bottom surface of the distal end portion body (tip portion 11) (see, e.g., Figs. 3-4 and 10, and Para. [0032], lines 1-2, “As shown in FIGS. 3 and 4, the second opening 24 is a hole in the tip portion 11 that penetrates from the outer surface of the tip portion 11 to the inner wall surface of the recess 23”, and Para. [0034], lines 1-3, “the second opening 24 is a hole portion that linearly penetrates the tip portion 11, and is a surface in the recess 23 that faces in the direction opposite to the guide surface 20c of the treatment tool raising table 20. It is open at a position facing the bottom surface 20d. In other words, the second opening 24 of this embodiment is open at the bottom 23c of the recess 23”, and Abstract, “This washing tool is for introducing a fluid into an endoscope… The washing tool includes the following: an engaging part that engages with the second opening in which a fluid supply opening is formed”). In the case where the cleaning communication hole on the bottom surface of the distal end portion body of Onishi (second opening 24 on tip portion 11 in Figs. 3-4 and 10 of Onishi) is provided in the ultrasonic endoscope of Morimoto on the bottom surface of the distal end portion body (bottom surface of distal end part 34 in Figs. 2-4 of Morimoto), then the position of the observation window in the first/vertical direction can be located on the side opposite to the cleaning communication hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi, Hosogoe, and Kohno by including that the endoscope comprises the cleaning communication hole on the bottom surface of the distal end portion body, as disclosed by Onishi. One of ordinary skill in the art would have been motivated to make this modification in order to achieve desired cleaning within the endoscope, as recognized by Onishi (see, e.g., Abstract, Para. [0001], and Para. [0006-0007]). 

Regarding Claims 4-5, Morimoto modified by Onishi, Hosogoe, and Kohno discloses the ultrasonic endoscope of Claims 2-3, respectively. Morimoto further discloses (Figs. 1-5) wherein the observation window (observation window 44) is disposed offset from the erecting base housing portion (concave treatment instrument erection space 62) in a second direction that is perpendicular to the first direction (see, e.g., Para. [0064], lines 1-8, “The base part 40 has an outer circumference surface 36 along a cylinder surface whose center is the axis of the insertion part 10, and on a distal end side of the outer circumference surface 36, a left oblique surface 41L and a right oblique surface 41R which face the distal end side and in an oblique upward direction are provided. On the left oblique surface 41L, an observation window 44… [is] provided” and Fig. 2, where the observation window 44 is shown to be positioned on the right side (i.e., offset in a second/horizontal direction that is perpendicular to the first/vertical direction and to the axial/longitudinal direction) of the concave treatment instrument erection space 62 when viewing the figure with the transducer 50 shown to be in front of the observation window 44 and the space 62).

Regarding Claims 6-10, Morimoto modified by Onishi and Hosogoe discloses the ultrasonic endoscope of Claim 1, and Morimoto modified by Onishi, Hosogoe, and Kohno discloses the ultrasonic endoscope of Claims 2-5, respectively. Morimoto further discloses (Figs. 1-5) wherein the ultrasonic endoscope (ultrasonic endoscope 1) has a signal cable that is connected to the ultrasonic vibrator (within ultrasonic transducer 50) (see, e.g., Para. [0063], lines 1-11, “At the extended part 42, a convex ultrasonic transducer 50 is arranged in which a large number of ultrasonic vibrators that transmit and receive ultrasonic waves are set in array along an arcuate ultrasonic transmitting and receiving plane. This enables the ultrasonic transducer 50 to obtain an ultrasonic image (tomographic image) on a scanning surface parallel to an axis of the insertion part 10, and data on the ultrasonic image is transmitted to the system component devices connected with the universal cord 14, via a signal cable passing through the inside of the insertion part 10, the operation part 12, and the universal cord 14”).
Morimoto modified by Onishi and Hosogoe does not disclose wherein, when the signal cable and the erecting base housing portion are projected onto a plane that is perpendicular to the first direction, the signal cable is specifically disposed in a region that is different from a region where the erecting base housing portion is disposed.
Figs. 1-3) wherein the ultrasonic endoscope has a signal cable that is connected to the ultrasonic vibrator (within ultrasonic transducer 2) (see, e.g., Para. [0019] and Modified Fig. 1 below, where the distal insertion portion 1 of the endoscope in shown to comprise signal cables connected to the ultrasonic vibrators within the ultrasonic transducer 2 and that extend through the insertion portion 1 in the proximal (i.e., to the right while viewing the figure) direction), wherein, when the signal cable and the erecting base housing portion (treatment equipment guide member 20, receiving space 21) are projected onto a plane that is perpendicular to the first direction (see, e.g., Modified Fig. 1 below, where a cross sectional view of the insertion portion 1 of the endoscope at the cross section line shown in the figure corresponds to the projected plane that is perpendicular to the first/vertical direction), the signal cable is disposed in a region that is different from a region where the erecting base housing portion (20, 21) is disposed (see, e.g., Modified Fig. 1 below, where, when viewing the insertion portion 1 of the endoscope in the cross sectional view at the cross section line indicated in the figure, the signal cables are shown to be positioned below (i.e., further down in the vertical direction when viewing the figure) the treatment equipment guide member 20/receiving space 21, therefore the signal cables are disposed in a region that is different from the erecting base housing portion at the specified projected plane/cross section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi, Hosogoe, and Kohno by including that when the signal cable and the erecting base housing portion are projected onto a plane that is perpendicular to the first direction, the signal cable is disposed in a region that is different from a region where the erecting base housing portion is disposed, as disclosed by Kohno. One of ordinary skill in the art would have been motivated to make this modification in order to desirably drive the ultrasonic vibrators within the ultrasonic transducer, as recognized by Kohno (see, e.g., Abstract and Para. [0019]). 

    PNG
    media_image2.png
    642
    712
    media_image2.png
    Greyscale

Modified Fig. 1 of Kohno

Regarding Claims 11-15, Morimoto modified by Onishi, Hosogoe, and Kohno discloses the ultrasonic endoscope of Claims 6-10, respectively. Morimoto does not disclose wherein, when viewed in the axial direction of the distal end portion body, the erecting base housing portion is disposed offset from a center position of the distal end portion body in a second direction that is perpendicular to the first direction, and wherein the signal cable is disposed in the second direction of the erecting base housing portion. 
However, in the same field of endeavor of medical endoscopes, Onishi discloses (Figs. 1-4 and 10) wherein, when viewed in the axial direction of the distal end portion body (tip portion 11), the erecting base housing portion (recess 23) is disposed offset from a center position of the distal end 11) in a second direction that is perpendicular to the first direction (see, e.g., Figs. 2 and 4, where the second direction is defined as the horizontal direction of the radial cross section that is perpendicular to the first/vertical direction and to the axial/longitudinal direction (i.e., the second direction is the horizontal direction in the perspective view of Fig. 4), and where the recess 23 which corresponds to the claimed erecting base housing portion is shown to be offset in the horizontal direction (i.e., positioned to the left of the center position when viewing the figures) from the center position of the tip portion 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi, Hosogoe, and Kohno by including that when viewed in the axial direction of the distal end portion body, the erecting base housing portion is disposed offset from a center position of the distal end portion body in a second direction that is perpendicular to the first direction, as disclosed by Onishi. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired imaging and observation (from the observation and illumination windows) of the treatment tool that protrudes from the erecting base housing portion to the subject, as recognized by Onishi (see, e.g., Para. [0022-0023]). 
Morimoto modified by Onishi and Hosogoe still does not disclose wherein the signal cable is disposed in the second direction of the erecting base housing portion.
However, in the same field of endeavor of ultrasonic endoscopes, Kohno discloses (Figs. 1-3) wherein the signal cable is disposed in the second direction of the erecting base housing portion (treatment equipment guide member 20, receiving space 21) (see, e.g., Modified Fig. 1 above, where, when viewing the insertion portion 1 of the endoscope in the cross sectional view at the cross section line indicated in the figure, the signal cables are shown to be positioned below and on the sides of the treatment equipment guide member 20/receiving space 21 (i.e., further down in the vertical direction when viewing the figure, and in the up/down and left/right directions in the cross sectional view), therefore the signal cables are disposed in a region that is different from the erecting base housing portion in the second direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi, Hosogoe, and Kohno by including that the signal cable is disposed in the second direction of the erecting base housing portion, as disclosed by Kohno. One of ordinary skill in the art would have been motivated to make this modification in order to desirably drive the ultrasonic vibrators within the ultrasonic transducer, as recognized by Kohno (see, e.g., Abstract and Para. [0019]).

Regarding Claims 16-17, Morimoto modified by Onishi, Hosogoe, and Kohno discloses the ultrasonic endoscope of Claims 6-7, respectively. Morimoto modified by Onishi and Hosogoe does not disclose wherein, when viewed in the axial direction of the distal end portion body, among a plurality of the signal cables that are connected to the ultrasonic vibrator, at least one of the plurality of the signal cables is disposed on one side in a second direction of the erecting base housing portion, and at least another of the plurality of the signal cables is disposed on the other side in the second direction of the erecting base housing portion.
However, in the same field of endeavor of ultrasonic endoscopes, Kohno discloses (Figs. 1-3) wherein, when viewed in the axial direction of the distal end portion body (insertion portion 1), among a plurality of the signal cables that are connected to the ultrasonic vibrator, at least one of the plurality of the signal cables is disposed on one side in a second direction of the erecting base housing portion (treatment equipment guide member 20, receiving space 21), and at least another of the plurality of the signal cables is disposed on the other side in the second direction of the erecting base housing portion (20, 21) (see, e.g., Modified Fig. 1 above, where, when viewing the insertion portion 1 of the endoscope in the cross sectional view at the cross section line indicated in the figure, a plurality signal cables grouped into two separate groups (i.e., each of the two arrows representing the signal cables in the figure above are pointing to one group of signal cables) are shown to be positioned below and on the sides of the treatment equipment guide member 20/receiving space 21 (i.e., further down in the vertical direction when viewing the figure, and in the up/down and left/right directions in the cross sectional view), therefore the plurality of signal cables are disposed in regions that are different from the erecting base housing portion in the second direction, where one first group of signal cables is disposed on the left side of the treatment equipment guide member 20/receiving space 21, and another second group of signal cables is disposed on the right side of the treatment equipment guide member 20/receiving space 21 opposite of the first group of signal cables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic endoscope of Morimoto modified by Onishi, Hosogoe, and Kohno by including that when viewed in the axial direction of the distal end portion body, among a plurality of the signal cables that are connected to the ultrasonic vibrator, at least one of the plurality of the signal cables is disposed on one side in a second direction of the erecting base housing portion, and at least another of the plurality of the signal cables is disposed on the other side in the second direction of the erecting base housing portion, as disclosed by Kohno. One of ordinary skill in the art would have been motivated to make this modification in order to desirably drive the ultrasonic vibrators within the ultrasonic transducer, as recognized by Kohno (see, e.g., Abstract and Para. [0019]).

Response to Arguments
Applicant’s arguments, see pages 10-11 of Remarks, filed 10/07/2021, with respect to the objections to the drawings, the abstract, the specification, and the claims have been fully considered 

Applicant’s arguments, see pages 11-14 of Remarks, filed 10/07/2021, with respect to the rejection of independent Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hosogoe (US 2016/0206180 A1, previously cited by the Examiner on 07/07/2021, hereinafter Hosogoe).
Regarding Morimoto (US 2016/0073860 A1) and Onishi (WO 2015/107801 A1), Applicant argues that the references do not disclose nor suggest an ultrasonic endoscope to improve the cleaning performance from the back surface of the erecting base to the vicinity of the rotating shaft by a cleaning tool inserted from the cleaning communication hole as recited in Applicant's amended Claim 1. 
Examiner emphasizes that Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0073860 A1) in view of Onishi (WO 2015/107801 A1), and further in view of Hosogoe (US 2016/0206180 A1) due to the claim amendments. Specifically, Examiner emphasizes that Onishi discloses wherein the erecting base (treatment tool raising table 20) is operatively connected to a rotation shaft (support shaft 21) that rotates the erecting base (treatment tool raising table 20) (see, e.g., Fig. 3 and Para. [0026], lines 1-3, and Para. [0031], lines 1-2), and wherein in a case where the cleaning communication hole (second opening 24) is viewed from the outside to the first direction, a region of the proximal end side of the erecting base (treatment tool raising table 20) is disposed at a position overlapping with the cleaning communication hole (second opening 24) (see, e.g., Figs. 3-4 and 10, and Para. [0032], lines 1-2, and Para. [0034], lines 1-3, and Abstract, “This washing tool is for introducing a fluid into an endoscope… The washing tool includes the following: an engaging part that engages with the second opening in which a fluid supply opening is formed”, where the claimed first direction that is perpendicular to the axial direction corresponds to the up/down/vertical direction when viewing Fig. 3, and where the disclosed second opening 24 is described as being open at a position facing the bottom surface 20d of the treatment tool raising table 20, therefore a region of the proximal end side of the erecting base is disposed at a position overlapping with the cleaning communication hole).
Further, Examiner emphasizes that Hosogoe discloses wherein a region of the proximal end side of the erecting base (raising base 45), including where the erecting base (45) is operatively connected to the rotation shaft (rotational shaft 49), is disposed at a position overlapping with the communication hole (cover accommodation recess 31, connecting portion accommodation recess 32) (see, e.g., Figs. 5 and 9, where the disclosed rotational shaft 49 is shown to be positioned at the proximal end side of the disclosed raising base 45, and where the region of the disclosed erecting base 45 that includes where the disclosed rotational shaft 49 is connected to the raising base 45 is shown to be disposed at a position overlapping with the opening to the disclosed cover accommodation recess 31 and connecting portion accommodation recess 32 (i.e., the rotational shaft 49 connected to the raising base 45 is disposed at a position where it can be seen when looking through the cover accommodation recess 31 and connecting portion accommodation recess 32); also see, e.g., Para. [0043-0051]). 
In a case where the region of the proximal end side of the treatment tool raising table 20 of Onishi (which is disposed at a position overlapping with the second opening 24 of Onishi when viewing the second opening 24 of Onishi from the outside to the first direction) is provided such that the region of the proximal end side of the erecting base includes the region where the erecting base is operatively connected to the rotation shaft (as disclosed by Hosogoe), then it is possible to perform cleaning from the back surface of the erecting base to the vicinity of the rotating shaft by means of a cleaning tool inserted from the cleaning communication hole. Therefore, the combination of Morimoto, Onishi, and Hosogoe discloses each and every feature of the amended independent Claim 1.
improving the cleaning performance from the back surface of the erecting base to the vicinity of the rotating shaft by a cleaning tool inserted from the cleaning communication hole) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793